Citation Nr: 0207983	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  97-33 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher staged rating on appeal from the 
initial grant of service connection for lumbosacral strain 
with degenerative disc disease, evaluated as 20 percent 
disabling from October 1, 1996, and as 40 percent disabling 
from October 6, 1999.  

2.  Entitlement to an increased disability rating for 
postoperative residuals, fracture, right tibia, with marked 
knee disability, currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The appellant served on active duty from May 1978 to 
September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that granted secondary service 
connection for lumbosacral strain with degenerative disc 
disease and assigned a 20 percent rating, effective from 
October 1, 1996.  When this matter was previously before the 
Board in July 1999, the Board found that the appellant had 
initiated an appeal with respect to the February 1997 denial 
of an increased rating for service-connected postoperative 
residuals of a fracture of the right tibia and assumed 
jurisdiction of that issue.  Following the development 
requested in the remand, the RO continued the 30 percent 
rating for the right tibia fracture residuals.  In January 
2000, however, the RO assigned a 40 percent evaluation for 
the service-connected lumbosacral strain with degenerative 
disc disease, effective from October 6, 1999.  Therefore, the 
issues on appeal have been recharacterized as set forth 
above.  

In May 1999, the appellant and his spouse gave sworn 
testimony before the undersigned Board member at a hearing at 
the RO.  A transcript of that hearing is of record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Between October 1, 1996, and February 20, 1997, the 
appellant's service-connected lumbosacral strain with 
degenerative disc disease was productive of no more than 
moderate impairment.  

3.  It was factually ascertainable on February 20, 1997, when 
an absent left ankle jerk was clinically noted on VA 
orthopedic examination, that the appellant had symptoms 
compatible with severe intervertebral disc syndrome.  

4.  On and after May 15, 2000, the appellant's symptoms of 
lumbosacral strain with degenerative disc disease were 
productive of pronounced impairment.  

5.  The service-connected right knee disability is manifested 
by limitation of motion, severe knee pain with functional 
impairment on flare-ups, and right knee instability requiring 
the wearing of a knee brace; however, nonunion of the tibia 
or fibula with loose motion is not demonstrated.  

6.  Arthritis has been visualized in the appellant's right 
knee on X-ray examination, and he has knee extension limited 
to 15 degrees when functional loss due to pain is considered.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease from 
October 1, 1996, to February 20, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.71a, diagnostic codes 5292, 5293, 5295 (2001).

2.  The criteria for an effective date of February 20, 1997, 
for a 40 percent rating for lumbosacral strain with 
degenerative disc disease have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.400, 4.7, 4.71a, Diagnostic Code 5293 (2001).  

3.  The criteria for a 60 percent rating for lumbosacral 
strain with degenerative disc disease, effective from May 15, 
2000, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293 
(2001).

4.  The criteria for a disability rating in excess of 30 
percent for postoperative residuals, fracture, right tibia, 
with marked knee disability, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.71a, diagnostic codes 5257, 5262 (2001).  

5.  A separate 20 percent disability rating for arthritis of 
the right knee is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.71a, diagnostic codes 5003, 
5010, 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326) (regulations implementing the VCAA).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not the subject of a final decision by VA as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002); see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Bernklau v. Principi, No. 
00-7122 (Fed. Cir. May 20, 2002).  

The appellant's claims are for higher ratings, and no 
particular application forms are required.  Thus, there is no 
issue as to provision of a form or instructions for applying 
for the benefit.  38 U.S.C.A. § 5102; 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The RO sent the appellant a statement 
of the case with respect to the back issue in September 1997 
and a statement of the case with respect to the right knee 
issue in January 2000.  

Following the development requested by the Board in its July 
1999 remand, the appellant was furnished with supplemental 
statements of the case in January and October 2000.  In 
addition, the RO sent the appellant a statement of the case 
with respect to the issue of an earlier effective date for 
the 40 percent rating for his low back disability in October 
2000.  These documents, which were also provided to the 
appellant's representative, listed the evidence considered, 
the legal criteria for evaluating the severity of the 
disability, and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate his claim.  In 
addition, the Board notified the appellant in its remand of 
July 1999 of the type of evidence necessary to substantiate 
his claims.  VA has informed the appellant of the type of 
information and evidence necessary to substantiate his 
claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(1-3)).  In accordance with the Board remand, the RO 
obtained treatment reports from the VA medical centers in 
Fayetteville and Little Rock, Arkansas.  In addition, the RO 
in September 1999 acquired the appellant's Social Security 
Administration medical and adjudication records as requested 
in the remand.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The appellant was afforded a series of VA examinations in 
October and November 1999 and in May 2000.  These 
examinations included orthopedic and neurological 
evaluations.  Although a handwritten notation on the VA 
examination report of May 15, 2000, shows that a bone scan 
was requested on May 22, 2000, a bone scan report is not of 
record.  However, the record contains the reports of multiple 
examinations, including numerous reports of diagnostic 
imaging performed with respect to the right knee.  The 
evidence for rating purposes is abundant.  While the bone 
scan report would likely be useful in rendering the correct 
diagnosis, service connection is already in effect for the 
right knee disability, and the issue before the Board now is 
the severity of that condition.  The Board is of the opinion 
that the bone scan report would add little if anything to the 
proper assessment of the severity of the service-connected 
knee disorder.  The Board therefore concludes that the 
absence of the report from the record does not prejudice the 
appellant in this case.  

Indeed, the Board finds that the evidence of record is 
sufficiently elaborate to yield a clear picture for rating 
purposes of the extent of the appellant's service-connected 
orthopedic disabilities.  Further development of the evidence 
of record would do little to clarify that picture.  The 
totality of the evidence demonstrates that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claims for the 
benefits sought.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The requirements of the VCAA 
have essentially been met by the RO, and there would be no 
possible benefit in remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

A.  Increased initial rating for lumbosacral strain with 
degenerative disc disease

The record shows that a rating decision dated in February 
1997 granted secondary service connection for lumbosacral 
strain with degenerative disc disease and assigned a 20 
percent rating under Diagnostic Code 5295, effective from the 
date of receipt of the claim for service connection on 
October 1, 1996.  The appellant disagreed with the rating 
assigned, and following further evidentiary development, the 
RO in January 2000 granted a 40 percent rating for the 
service-connected low back disorder under diagnostic codes 
5292 and 5295, effective from October 6, 1999, the date of a 
VA spine examination.  

The appellant's claim for a higher evaluation for low back 
disability is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  In 
these circumstances, the rule in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance"), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings may be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

Under the rating schedule, moderate limitation of motion of 
the lumbar segment of the spine warrants a 20 percent 
evaluation; a 40 percent evaluation is warranted where severe 
limitation of motion is shown.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

A 20 percent evaluation is warranted for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

Although the low back disorder could be evaluated under a 
number of diagnostic codes, the law generally prohibits the 
evaluation of the same manifestations under different 
diagnoses.  Evans v. Brown, 9 Vet. App. 273, 281 (1996) (a 
veteran cannot receive separate disability ratings for the 
same disability or the same manifestations).  This is known 
as the rule against pyramiding and is set forth at 38 C.F.R. 
§ 4.14 (2001).  

The record shows that in June 1995, the appellant was 
admitted to a VA medical center for a herniated disc at L5 
and S1 on the left with nerve root cutoff.  Conservative 
therapy had been tried but failed.  He underwent a standard 
microdiskectomy at L5-S1 on the left.  He tolerated the 
procedure well and was ambulatory with no assistance on the 
afternoon of surgery.  On the day following surgery, he 
reported that his left leg pain was completely resolved.  The 
incision was healing well.  In November 1999, the appellant 
reported that since the surgery, he had been afflicted with 
low back pain.  

The record shows that when the appellant was seen in the VA 
outpatient clinic in June 1996, he complained of increasing 
back pain since back surgery a year previously and said that 
the pain radiated, especially to his left lower extremity.  
However, neurological symptoms, including diminished deep 
tendon reflexes, were not elicited on examination.  The 
earliest evidence of record subsequent to the receipt of his 
claim for secondary service connection on October 1, 1996, of 
symptoms compatible with severe intervertebral disc syndrome 
was on the VA orthopedic examination of February 20, 1997.  
It was then that the appellant demonstrated an absent left 
ankle jerk, a neurological finding appropriate to the site of 
the diseased disc, which in turn is a key criterion in the 
evaluation of intervertebral disc syndrome under Diagnostic 
Code 5293.  It was then, too, that he exhibited severely 
restricted backward extension of the lumbar spine (to five 
degrees) with visible evidence of pain, was unable to walk on 
his heels, limped when he walked on his toes, and was unable 
to squat and arise therefrom.  The examiner stated that he 
had moderate bilateral lumbar paraspinal muscle spasm and 
tenderness to palpation.  Straight leg raising caused low 
back pain at 45 degrees on the left and at 50 to 55 degrees 
on the right.  He had decreased sensation to light touch over 
the lateral aspect of the calf, ankle, foot and toes.  While 
muscle strength in the lower extremities was 4 of 5, 
dorsiflexors were 3 of 5.  

The appellant complained of constant burning low back pain 
with radiation down the lateral aspect of the left leg all 
the way to the ankle and top of the foot.  He claimed that he 
had tingling in the lower part of the left lower extremity, 
as well as morning stiffness.  He said that his back was 
aggravated by most activities and that he had not slept in 
bed for the previous two years.  However, on examination on 
February 20, 1997, the appellant had forward flexion to 65 
degrees, albeit with pain, and lateroflexion and rotation to 
30 degrees bilaterally.  These ranges of motion indicate the 
presence of only moderate limitation of motion of the lumbar 
spine, even when pain on motion is considered.  Moreover, VA 
X-rays of the lumbar spine at this time showed a normal 
spine.  Some of his low back pain was attributable to his 
abnormal gait that in turn was due to his service-connected 
right knee disorder.  The Board concludes that a 60 percent 
evaluation under Diagnostic Code 5293 was not then warranted.  

Prior to February 20, 1997, there was no evidence of low back 
disability of a level of severity to warrant a 40 percent 
evaluation under any applicable diagnostic code.  Between 
October 1, 1996, and February 20, 1997, severe limitation of 
motion of the lumbar spine was not shown.  There was no 
showing of severe lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  Abnormal 
mobility of the lumbosacral spine on forced motion was not 
shown.  Severe intervertebral disc syndrome with recurring 
attacks with intermittent relief such as to warrant a 40 
percent evaluation under Diagnostic Code 5293 was not shown 
prior to February 20, 1997.  

A lumbar myelogram by VA in May 1997 culminated in the 
radiologist's impression of congenital short pedicles that 
added to a concentric disc bulge at the L3 and L4 
intervertebral disc levels causing stenosis of the spinal 
canal with impingement upon the thecal sac.  Magnetic 
resonance imaging (MRI) by VA in July 1997 showed a mild 
amount of postoperative change/scar formation along the 
posterior annular margin at L5-S1, and very mild annular 
bulging at L4-5 and L3-4 with a patent thecal sac and neural 
foramen.  However, there was no evidence of focal disc 
herniations.  An MRI by VA in March 1998 showed an unchanged 
laminectomy defect at the L5-S1 level with fat mildly 
impinging on the thecal sac.  No recurrent disc herniation or 
nerve root impingement was visualized.  The other disc levels 
were within normal limits.  On VA examination in November 
1999, it was reported that a CT scan done with contrast in 
May 1997 revealed canal stenosis in the low back with a 
bulging disc at L3-L4.  Previous MRI's, it was reported, 
described scarring on the posterior margin of the L5-S1 with 
a bulge of the disc at 4-5 and 3-4.

When seen in the neurology clinic on February 12, 1998, the 
appellant complained of worsening back pain with radiation to 
the S1 dermatome.  There was an absent ankle jerk on the left 
and decreased sensation in the S1 dermatome, but there were 
no fasciculations or atrophy.  There was weakness of left 
eversion, but this could have been secondary to pain.

When the appellant was evaluated in the VA neurology clinic 
in July 1999, he had low back pain with radiation to the left 
lower extremity with dry flaky skin on the left heel.  Deep 
tendon reflexes were absent at the left knee and ankle.  
There was decreased sensation to touch and pinprick in the 
left lower extremity but no loss of muscle strength the lower 
extremities.  

On VA spine examination on October 6, 1999, the appellant 
complained of pain on a scale of 0 to 10 as an 8 with 
radiating pain down his left posterolateral aspect into his 
foot.  Associated with this pain were weakness, stiffness and 
easy fatigability.  The appellant did not use any type of 
abdominal braces or lumbar supports because he has done so in 
the past and it has caused him pain.  He reported that he was 
unable to attend to activities of daily living for more than 
an hour before he had to stop and rest.  He was unable to do 
many chores such as shopping or vigorous activities due to 
his back and his knee.  However, examination of his 
lumbosacral spine revealed a normal lordosis with no spasms 
noted.  He was able to flex forward to 40 degrees without 
pain, 50 degrees with pain, and he was able to extend his 
lumbosacral spine to 10 degrees without pain.  He could 
extend to 20 degrees with pain.  Right lateral bending was 
limited to 40 degrees without pain, 50 degrees with pain.  
Left lateral bending was limited to 60 degrees without pain, 
70 degrees with pain.  He had good strength of bilateral hip 
flexion and extension, greater on the left than on the right.  
He had good knee flexion and extension strength, greater on 
the left than on the right.  He had good ankle dorsiflexion 
and plantar flexion strength bilaterally, although deep 
tendon reflexes were slightly hyporeflexic on the left.  His 
sensation was intact to pin and light touch throughout the 
bilateral lower extremities, although sensation was slowly 
reduced on the left when compared to the right.  The 
diagnosis was chronic lumbosacral sprain/strain. The 
appellant reported that he had flare-ups of his low back pain 
that approached a 9 or 10 lasting several hours at a time.  
Precipitating factors for his back pain including excessive 
walking, standing or activity, and alleviating factors 
included rest and his pain medications.  However, the 
appellant reported that his flare-ups of back pain, while 
severe, occurred only two to three times a month. 

During a VA orthopedic examination in November 1999, the 
appellant shifted his weight, and in assuming various 
positions would expire forcefully, as if in discomfort.  He 
had forward flexion to 40 degrees; side bending to 30 
degrees, and backward extension to 10 degrees.  He had pain 
at the inception, which increased at the end point of these 
ranges.  Extension created leg pain, and he described a 
sciatic distribution.  The appellant was able to toe-walk 
better on the side of his injured knee than he was on the 
left side.  He stated that the pain inhibited his ability to 
do this.  Heel walking was done awkwardly with the appellant 
still maintaining a limp.  However, this did not show signs 
of muscle weakness in the dorsiflexors or invertors.  The 
appellant used a cane with a marked dependency on the cane in 
coming to and leaving the examining room.  With the appellant 
supine, the examiner was unable to establish any area of 
hypalgesia or hypesthesia.  Straight leg raising produced 
only tight hamstrings at about 60 degrees (with the 
horizontal being zero degrees.)  The Lasegue's maneuver did 
not augment or change the distribution of pain.  The 
anterior-posterior view of the lumbar spine revealed an 
inclination to the left side on that projection with no 
pathological process noted.  The diagnosis was lumbosacral 
strain, and disc incision, 1995, left, L5-S1.  

The examiner remarked that anticipated range of motion would 
be 80 degrees of forward flexion, extension of 30 degrees, 
and side bending from 35 to 40 degrees.  The appellant 
described pain at a level of 7 to 8 on a day-to-day basis.  
He also described a reduction in physical activities about 
the house.  Based on the examination, the examiner stated 
that the appellant would be impaired as far as coordinating 
the different planes of movement of the back and would lack 
agility.  The appellant did not describe episodes of loss of 
range of motion during flare-ups.  He indicated that he had 
increase in fatigability, and his movements in the examining 
room suggested incoordination because of his pain.  He 
described pain that restricts repeated use of his back.  The 
appellant stopped various ranges of motion of testing in the 
back because of pain.  He was protective of his back.  He 
stated that movement and activity increased his pain.  The 
examiner noted that while MRI studies had revealed contrast 
evidence of canal stenosis due to a bulging disc at L3 and L4 
and a left L4 - S1 laminar defect, evidence of disc 
herniation or nerve root impairment was not shown.  The 
examiner was unable to objectively quantify the degree of 
pain that the appellant was experiencing.  He said the 
inhibitory effects and the amount of pain that were described 
by the appellant were a subjective description.  

On VA neurologic examination in November 1999, the appellant 
ambulated with a cane and a limp.  However, his motor 
strength and muscle tone of all major muscle groups in both 
lower extremities was within normal limits.  No atrophy or 
fasciculations were noted.  There was no evidence of weakness 
of the lower extremities.  Pinprick sensation was decreased 
in an S1 dermatome distribution on the left side, but 
otherwise, pain and touch sensation were intact in the lower 
extremities.  Patellar tendon jerks were 2+ and symmetrical.  
The Achilles tendon jerk was 1+ on the right and absent on 
the left.  Plantar responses were flexor, bilaterally.  The 
impression was degenerative disc disease of the lumbosacral 
spine, status postoperative left lumbar laminectomy at L5-S1.  
There was objective evidence of a residual left S1 
radiculopathy.  

The findings on the November 1999 neurologic examination were 
essentially consistent with previous findings, especially the 
absent left ankle jerk.  The appellant again described 
symptoms that approximated the criteria for a 40 percent 
evaluation for intervertebral disc syndrome.  Although the 
appellant reported that he had been afflicted with low back 
pain since his 1995 back surgery, he described only 
intermittent pain that radiated over the left buttock and 
down the lateral aspect of the left leg.  He also had 
residual numbness at the lateral aspect of the left lower leg 
and foot.  He stated that his strength in his lower 
extremities was good.  His primary limitations were due to 
pain in both lower extremities.  He could walk or stand for 
10 to 15 minutes before he had to rest but acknowledged that 
this was primarily because of pain in the right lower 
extremity.  He described pain consistent with sciatica on the 
left side.  

After a careful review of the evidence, the Board concludes 
that it was factually ascertainable as of the VA orthopedic 
examination on February 20, 1997, but not before, that 
symptoms consistent with severe intervertebral disc syndrome 
were present.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  It follows 
that an effective date of February 20, 1997, is warranted for 
the 40 percent evaluation for lumbosacral strain with 
degenerative disc disease currently assigned.  It also 
follows that a rating in excess of 20 percent for the 
service-connected low back disability between October 1, 
1996, and February 20, 1997, is not warranted.  

On the VA examination of May 15, 2000, the appellant's low 
back pathology seemed to produce a more severe disability 
picture.  He reported that he was unable to mow the yard and 
that he did not do any lifting above 20 pounds.  He said that 
he did not sleep well at night because of pain in his back.  
He ranked his low back pain at a level of a constant 8 but 
said that it would rise to a level of 10, particularly after 
some unusual activity.  He said that he had pain associated 
with this in the left leg in the region of the calf, left 
ankle, and the top of the left foot.  He said that his toes 
were tender and stayed red.  The skin on the left foot 
peeled, and he had a changing appearance to the toenails.  He 
stated that the pain remained the same only to intensify with 
exertion, which required that he lie flat with his feet up on 
the top of the sofa.  On examination, he demonstrated an 
angle of 50 degrees on forward flexion, at which point he had 
pain and could go no further.  Backward extension was to zero 
degrees in the lumbar segments.  Bending to the left showed a 
range of 30 degrees and produced pain in the left side of the 
iliolumbar area.  Bending to the right showed a range of 25 
degrees, and he did not complain of pain at the extreme of 
this range.  The examiner said that he would anticipate a 
range of motion in the appellant's age group and general 
build to be forward flexion to 80 degrees, backward extension 
to 30 degrees, and side bending from 35 to 40 degrees.  The 
appellant had the onset of pain at the extremes of the above 
ranges of motion of the back.  The appellant was able to toe-
walk on the left side but was unable to toe-walk on the right 
side because he said that it disturbed his knee.  Although 
the examiner was unable to establish a leg-length 
discrepancy, the appellant did have a drop in the pelvis on 
the right side secondary to his tendency to stand with the 
knee flexed.  The examiner stated that he was "unable to 
quantify the patient's functional loss or limitation due to 
pain."  

Although the examination findings also suggest some less 
symptomatology, the Board is of the opinion that the overall 
disability picture presented with respect to the back on May 
15, 2000, more nearly approximated the criteria for a 60 
percent evaluation under Diagnostic Code 5293.  The Board is 
aware that the examiner reported that in the sitting position 
"with confusion," the appellant's reflexes responded 
physiologically at the knee and ankle level equally.  Sitting 
leverage tests performed while examining the skin condition 
in the foot "revealed no trunk extension and no complaints 
of radicular pain."  (Emphasis added.)  With the appellant 
supine, straight leg raising was possible to 60 degrees; from 
the horizontal position it was zero.  However, the Lasegue's 
maneuver accomplished at the same motion did not produce back 
pain or radicular pain.  Circumferential measurements of the 
thighs revealed 18.6 inches on the left side, 4 inches above 
the patella, as compared to 18.75 inches on the right.  The 
calves measured 14.6 inches, 4 inches below the anterior 
tibial tubercle.  These measurements reveal no significant 
muscle atrophy, which was consistent with the absence on 
examination of any muscle weakness in the lower extremities.  

However, a sensory evaluation on May 15, 2000, revealed the 
appellant to display hypalgesia and hypesthesia on the 
lateral aspect of the left leg extending from the fibular 
neck toward the lateral malleolus in a strip that was 
fusiform in shape and 2.6 inches anterior to posterior in its 
greatest width.  Some lateral foot hypalgesia and hypesthesia 
were also present.  No defects were located in a strip 
distribution in the thigh area, although the appellant 
complained later in the examination of general hypalgesia and 
hypesthesia in the posterior aspect of the left thigh 
compared to the right.  The examiner stated that multiple 
films of the lumbar spine revealed a laminar defect on the 
left at 5-1.  Facet changes were noted at the level of 4-5, 
along with trophic or positional change.  The appellant's 
anterior-posterior view showed an inclination to the left in 
these exposures, and there was slight narrowing of the 
interspace between L5 and S1.  The pertinent diagnosis was 
lumbosacral strain, disc excision, 1995, left L5 - S1.  

Although X-rays of the lumbosacral spine were negative on VA 
examination in November 1999, X-rays taken in May 2000 were 
interpreted by the radiologist as showing mild scoliosis 
convexed towards the right.  The vertebral heights and the 
disc spaces were unremarkable.  There were degenerative 
changes involving the facet joints at L5-S1, especially on 
the left side.  Sclerosis and some widened joint space at the 
right sacroiliac joint were also noted.  Sacroiliitis 
appeared likely.  The left sacroiliac joint appeared 
relatively unremarkable.  Possible early arthritic changes 
"like rheumatoid" could not be excluded.  The other 
possibility was that of early ankylosing spondylosis, 
although further work-up would be of help depending on the 
appellant's clinical history and laboratory findings.

The recent X-ray studies thus suggest the presence of low 
back pathology in addition to the service-connected disc 
disease.  However, any low back pain including radicular pain 
produced by such nonservice-connected factors can not be 
satisfactorily disassociated from the pain produced by the 
service-connected lumbosacral strain with degenerative disc 
disease.  

The Board therefore finds that on May 15, 2002, symptoms 
attributable to the service-connected low back disorder more 
nearly approximate the criteria for a 60 percent evaluation 
under Diagnostic Code 5293.  38 C.F.R. § 4.7.  This is all 
the more the case when the factors considered in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  While the appellant had only 
moderate limitation of motion of the lumbar spine in most 
planes of excursion, he had no backward extension.  When his 
pain on motion, muscular incoordination in the various planes 
of excursion, fatigability and pain on flare-ups were 
considered, severe limitation of motion of the lumbar spine 
is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2001).  His 
pain and other back symptoms, including evidence of sciatic 
neuropathy, have been persistent.  As noted above, he has had 
an absent left ankle jerk since April 3, 1997, a finding 
characteristic of the disc disease for which he is service 
connected.  The May 12, 2000, statement of the appellant's VA 
primary care physician also supports this conclusion.  

It follows that a 60 percent evaluation for the service-
connected low back disability under Diagnostic Code 5293 is 
warranted, effective from May 15, 2000, the date of the VA 
examination showing increased symptoms of service-connected 
disability.  

B.  Increased rating for postoperative residuals of a 
fracture of the right tibia with marked knee disability

The record shows that the veteran sustained a comminuted 
depressed lateral tibia plateau fracture in January 1979 when 
he slipped on some ice.  He underwent open reduction and 
internal fixation later that month and underwent hardware 
removal in July 1983 at Walter Reed Army Medical Center.  The 
physical evaluation board in June 1984 found that the veteran 
was physically unfit for further service due to right knee 
pain with some instability, status post 1979 open reduction 
and internal fixation of the right lateral tibia plateau.  
Separation with severance pay was recommended.

The record shows that a rating decision dated in October 1984 
granted service connection for postoperative residuals of a 
fracture of the right tibia (knee).  A 10 percent rating was 
assigned under Diagnostic Code 5257, effective from 
separation.  The 10 percent rating was in place until 
November 1, 1986, when a noncompensable rating was assigned.  
In January 1991, a 10 percent rating was granted, effective 
from September 1990, but the appellant appealed that 
determination to the Board.  In a decision dated in August 
1994, the Board granted a 30 percent rating.  A rating 
decision dated later that month that implemented the Board's 
decision assigned a 30 percent rating effective from 
September 19, 1990.  

The appellant's reopened claim for an increased rating for 
his right knee condition was received on October 1, 1996.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2001), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected right knee disorder at issue on this 
appeal.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the current level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

The February 1997 rating determination evaluated the service-
connected right knee disability under diagnostic codes 5257 
and 5262, but denied a higher evaluation.  The appellant 
disagreed with this determination, and this appeal ensued.  

Severe impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 30 percent 
evaluation under Diagnostic Code 5257.  

Under Diagnostic Code 5262, a 30 percent evaluation requires 
that malunion of the tibia and fibula produce marked knee or 
ankle disability; nonunion of the tibia and fibula warrants a 
40 percent evaluation if there is loose motion requiring a 
brace.  

The appellant's right knee disability is already rated at the 
maximum schedular evaluation under Diagnostic Code 5257 for 
knee instability.  In order to warrant a 40 percent 
evaluation under Diagnostic Code 5262, it is necessary to 
show that there is nonunion of the tibia and fibula of the 
lower extremity with loose motion requiring a brace.  

On VA orthopedic examination in May 2000, it was reported 
that multiple films of the right knee revealed visible pin 
tracks in the lateral projection.  A circular area of 
diminished density was also noted in these exposures in 
cancellous bone in the posterior epiphyseal line area as seen 
in the lateral view only.  Spurring was present in the 
lateral tibial margin with slight cupping of the joint line, 
but excellent maintenance of the joint space was seen.  No 
osteoporosis or bone atrophy of disuse or hypervascularity 
was present.  The examiner stated that multiple films of the 
right leg, full length, revealed no deformity of the bone or 
shortening that might be produced by fracture.  The pertinent 
impression was remote fracture, right tibia.  

On VA orthopedic examination in November 1999, X-rays of the 
right tibia and fibula showed what appeared to be an old 
healed proximal tibial fracture.  Pin tracks were seen in the 
proximal tibia from what probably was an external fixation 
device.  The examination was otherwise unremarkable.  X-rays 
of the right knee showed that the joint spaces were normally 
maintained; no fractures were seen.  The radiologist's 
impression was an essentially negative knee.  The orthopedic 
examiner interpreted multiple films of the right leg, full 
length, as revealing no deformity of the bone that would 
account for or produce shortening of the right lower 
extremity between the knee and ankle.  Multiple views of the 
right knee revealed slight widening of the tibial plateau 
ipsilaterally.  Irregular bone deposits were noted below the 
level of the joint in the area of the tibial fibular 
syndesmosis.  The posterior tibial spine was indistinct.  Two 
bone tunnels were seen in the lateral view in the proximal 
tibia.  

On VA orthopedic examination in February 1997, X-rays showed 
prominent arthritic changes in the knee, tibial plateau, and 
medial femoral condyle.  The lateral tibial plateau seemed 
slightly depressed, causing the radiologist to suspect a 
fracture of the tibia, although he did not actually see one.  
The clinical diagnosis was status post fracture of the right 
tibia at the knee, status post multiple surgical procedures, 
and degenerative joint disease.  

Thus, successive X-ray examinations of the right knee and 
right tibia and fibula have not demonstrated nonunion of the 
tibia and fibula, nor is there a showing of loose motion.  
The appellant indeed uses a cane and requires a right knee 
brace, which has long been prescribed, but this appears to be 
necessitated by an unstable right knee.  The Board observes 
that a 30 percent evaluation under Diagnostic Code 5262 
requires that malunion of the tibia and fibula produce marked 
knee disability.  This, of course, is the level of evaluation 
currently.  

In addition, there is no showing of ankylosis of the right 
knee such as to warrant an evaluation in excess of 30 percent 
under Diagnostic Code 5256.  Although the appellant's right 
knee disability could be evaluated under a number of 
diagnostic codes, with the exception noted below, the law 
prohibits the evaluation of the same manifestations under 
different diagnoses so as to artificially inflate the 
service-connected evaluation.  See 38 C.F.R. § 4.14.

When a diagnostic code is not predicated on loss of range of 
motion, the diagnostic codes and general rating criteria 
(38 C.F.R. §§ 4.40, 4.45) pertaining to pain and associated 
phenomena do not apply to permit additional compensation for 
pain, less than normal movement, more than normal movement, 
weakness, weakened movement, excess fatigability, and pain on 
movement.  Johnson v. Brown, 9 Vet. App. 7 (1996); cf. DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Diagnostic Code 5257 is 
not predicated on loss or range of motion.  However, the 
veteran also has degenerative joint disease of the right 
knee.  Degenerative joint disease (arthritis) established by 
X-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate diagnostic codes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).

When a claimant has arthritis and instability of the knee, it 
may be appropriate to assign separate ratings under both 
Diagnostic Code 5257 and Diagnostic Code 5003 (degenerative 
arthritis).  See VAOPGCPREC 23-97.  Limitation of flexion of 
the knee is covered under Diagnostic Code 5260, and 
limitation of extension of the knee is covered under 
Diagnostic Code 5261.  In order to assign a separate 
evaluation for arthritis, there must be additional 
disability, and, if the veteran does not at least meet the 
criteria for a zero percent rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a rating might be assigned.  VAOPGCPREC 
23-97 at 2.

Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion is limited to 60 degrees, a 10 
percent rating is appropriate were flexion is limited to 45 
degrees, a 20 percent disability rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent disability 
rating is warranted where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).

Diagnostic Code 5261 provides that a noncompensable 
disability rating is warranted where extension is limited to 
five degrees, 10 percent rating is appropriate were extension 
is limited to 10 degrees, a 20 percent disability rating is 
warranted where extension is limited to 15 degrees, and a 30 
percent disability rating is warranted where extension is 
limited to 20 degrees.  Additionally, where extension is 
limited to 30 degrees, a 40 percent disability rating is 
warranted and where it is limited to 45 degrees, a 50 percent 
disability rating is appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).

Functional loss due to pain, weakness, fatigability, or 
incoordination on motion and use is productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  These rating 
provisions must be applied in evaluating arthritis.  See 
VAOPGCPREC 9-98, citing DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) and Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).  
However, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do 
not apply to disabilities evaluated only under Diagnostic 
Code 5257, because Diagnostic Code 5257 is not predicated on 
loss of range of motion.  Id., citing Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  However, if a disability is 
evaluated under a code that does not involve limitation of 
motion, and another diagnostic code based on limitation of 
motion may be applicable, the rating criteria for limitation 
of motion must be considered in light of sections 4.40, 4.45, 
and 4.59.

The appellant's VA primary care physician said in 
correspondence dated in May 2000 that the appellant had 
incomplete extension with pain at the limit of extension at 
about 175 degrees.  The record shows that the limitation of 
flexion on examinations in 1999 and 2000 has been 
noncompensable under Diagnostic Code 5260. 

On VA orthopedic examination in May 2000, it was reported 
that the appellant had a tendency to stand with his right 
knee flexed, with the preferred a position of 20 degrees of 
flexion, stating that it would not straighten past that 
point.  In assuming the supine position, however, he was able 
to bring the right knee to within 5 to 10 degrees of complete 
extension.  It is also notable that he had no muscle weakness 
in the lower extremities and that the active range of motion 
of the right knee was from 10 degrees to 110 degrees, at 
which the point the appellant complained of pain.  The 
opposite, or intact knee, showed a range of motion from zero 
to 135 degrees of flexion, which represented the appellant's 
normal range of motion, according to the examiner.  

The examiner in May 2000 noted correspondence from the 
appellant's primary care physician in which the primary care 
physician noted that the appellant had complicated surgical 
intervention in 1979 for a right lateral tibial plateau 
fracture and had subsequently developed and unstable knee 
with two major findings on examination.  The first was 
incomplete extension with pain at the limit of extension at 
about 175 degrees.  There was also a markedly laxed and 
unstable lateral ligamentous mechanism.  The physician said 
that the appellant walked with the right knee in partial 
flexion bearing weight fully on the anterior foot with no 
heel touch down.  This gait required augmented quadriceps 
strength, and the appellant had avoided the quadriceps 
atrophy usually seen with an unstable knee.  Even so, he was 
at risk for falling and required a steel hinged knee brace 
and a cane for support.  The primary care physician also 
noted that in addition to the appellant's lower extremity 
problems, the appellant had an unusual form of macular 
degeneration that was progressively limiting his visual 
acuity.  In the physician's view, "his functional 
disabilities far exceed his compensation rating."  

The VA examiner in May 2000 said that in his opinion, the 
appellant's laxity and unstable ligamentous mechanisms could 
be ascribed as being due to the maintenance of the flexed 
knee position.  The flexed position in the opposite knee 
revealed the exact same laxity, and this joint characteristic 
was common among patients for the most part, the examiner 
said.  In the average case, the knee-flexed position did not 
augment quadriceps strength but rather decreased the strength 
because of lack of use in maintaining full extension during 
the ranges of motion and gait.  Certainly, a bent knee gait 
is an unstable gait.  

The appellant complained in May 2000 that his right knee pain 
ranged from a level of 10 to 7.  He was unable to straighten 
the knee.  He complained of instability.  At times, with 
weather changes, he would suddenly cry out with pain, 
according to his spouse.  He used a cane, and his knee would 
catch at approximately 40 degrees of flexion.  He felt that 
it wobbled from side to side.  He had fallen without 
producing a major injury.  He felt that now he was unable to 
concentrate or remember things because of his persistent 
pain, and that accounted for the presence of his spouse at 
the examination.  She reported that he complained of pain in 
the mornings and of stiffness.  On examination, the appellant 
was 5 feet 8 inches tall and weighed 225 pounds on 
examination.  His spouse assisted him in taking off his 
shoes, socks, and outer shorts.  

A VA bones examination in October 1999 reflected the 
appellant's complaint that the pain in his right lower 
extremity was a 9 on a scale of 0 to 10 with 10 being the 
worst pain ever.  Associated with the pain was weakness, 
stiffness, swelling, locking and easy fatigability.  The 
appellant had a flare-up of his bone disease in which he 
stated that he had a 10 on a scale of 0 to 10 lasting minutes 
to hours occurring 2 to 3 times a month.  He used a hinged 
brace on his right knee, as well as a cane in his right hand 
at all times.  

On a VA examination in November 1999 by a physician, it was 
reported that the appellant had been followed at a VA 
facility, where a knee brace was prescribed.  Physical 
therapy was also prescribed but no gain was obtained, and 
this was discontinued.  He said that he received pain 
medications monitored by VA, but he described the pain in his 
knee at a level of 7 to 8, using 10 as a maximum.  He was 
never pain-free.  He had pain on the backside of the kneecap 
on bending or stooping.  If he walked for two minutes, he had 
the onset of an increase in pain.  Standing was limited to 15 
to 20 minutes.  

It is notable, however, that the appellant has mostly had 
good muscle strength in the lower extremities, despite the 
right quadriceps atrophy noted on the VA examination in 
October 1999.  On VA neurological examination the following 
month, the strength and muscle tone of all major muscle 
groups in both lower extremities were within normal limits.  
No atrophy or fasciculations were noted.  There was no 
evidence of weakness of the lower extremities.  Pinprick 
sensation was decreased in an S1 dermatome distribution on 
the left side.  Otherwise, pain and touch sensation were 
intact in the lower extremities.  Patellar tendon jerks were 
2+ and symmetrical.  

On VA orthopedic examination in October 1999, the appellant 
was given a light residual functional capacity due to the 
combination of impairments from his right knee and low back 
disabilities.  The examiner felt that the appellant should be 
able to sit, stand or walk at least six hours out of an 
eight-hour workday with appropriate rest periods.  However, 
it was felt that he should do no repetitive work or power 
pedal work with the right lower extremity.  He should only 
occasionally stoop, bend, kneel, crouch and crawl.  

The record is thus replete with evidence of the functional 
impairment attributable to right knee pain.  However, there 
is also evidence of some residual functional capacity.  The 
appellant's right knee extension is to 10 degrees currently, 
which would warrant only a 10 percent rating under Diagnostic 
Code 5261.  

The Board notes, however, that arthritis has been shown on X-
ray examination of the right knee and that instability of the 
right knee has also been demonstrated.  On VA orthopedic 
examination in May 2000, the appellant used a cane in the 
right hand and wore a hinged sleeve knee brace on the right.  
In addition, on VA orthopedic examination in February 1997, 
the appellant had extension of the right knee to 15 degrees, 
which would warrant a 20 percent evaluation under Diagnostic 
Code 5261.  He had flexion to 115 degrees at that time.  He 
had right knee extension to 5 degrees with pain on VA 
orthopedic examination in October 1999, while flexion was 
limited to 40 degrees without pain and 50 degrees with pain.  
(Such a limitation of knee flexion would warrant no more than 
a 10 percent evaluation under Diagnostic Code 5260.)  The 
range of motion of the right knee in May 2000 was from 10 
degrees to 110 degrees.  The examiner remarked that the 
extremes of ranges performed for the right knee represented 
the appellant's onset of pain.  He said that he was unable to 
quantify the appellant's functional loss or limitation due to 
pain.  However, the appellant has fairly consistently 
complained of pain in the right knee, and it may be assumed 
that functional impairment due to pain, including pain on 
flare-ups, would be somewhat more substantial than the ranges 
of motion of the right knee demonstrated during the 
examinations in 1999 and 2000.  In effect, the arthritis 
visualized in the right knee joint resulting in compensable 
limitation of motion of the knee represents additional 
disability.  In these circumstances, the Board concludes that 
the appellant is entitled to a separate 20 percent rating for 
arthritis of the right knee under the exception to the rule 
against pyramiding contained in precedent opinions of the 
General Counsel.  VAOPGCPREC 23-97; see VAOPGCPREC 9-98.  
Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 1991).  In granting a 
separate 20 percent rating for arthritis manifested by 
limitation of motion, the Board grants a rating reflecting 
the maximum limitation of extension objectively shown during 
the appeal period.  The veteran's usual range of extension is 
less severe than the 15 degrees shown in February 1997, and 
the grant of a separate 20 percent evaluation takes into 
account the additional functional impairment likely to result 
from pain on use or during flare-ups.  See DeLuca; 38 C.F.R. 
§§ 4.40, 4.45.


ORDER

A disability rating in excess of 20 percent for lumbosacral 
strain with degenerative disc disease from October 1, 1996, 
to February 20, 1997, is denied.  

An effective date of February 20, 1997, for the assignment of 
a 40 percent rating for lumbosacral strain with degenerative 
disc disease is granted, subject to controlling regulations 
governing the payment of monetary benefits.  

A disability rating of 60 percent for lumbosacral strain with 
degenerative disc disease, effective from May 15, 2000, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.

A disability rating in excess of 30 percent for postoperative 
residuals, fracture, right tibia, with marked knee 
disability, is denied.  

A separate 20 percent disability rating for arthritis of the 
right knee is granted, subject to controlling regulations 
governing the payment of monetary benefits.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

